. Interim .Decision .#15911

MAL.t.bit OF Soma
In Visa Petition Proceedings
A-11629257
Decided by Board May .18, 1865
The relationship of stepmother-stepchild, within the ambit of Nation v, Esperdy,
239 F. Stipp. 531, does not exist between the petitioner and beneficiary, the
alleged child of petitioners ansband, since a family relationship between
them did not exist prior to beneficiary's arrival in the United States on
April 4, 1964, when she was over 18 years of 'age ; elk had met petitioner
Only once previously when the latter visited Barbados; and at the time of
the marriage creating such relationship beneficiary was in an orphanage and

remained therein for several years thereafter.

On November 4, 1965, this Board directed that the proceedings'
herein be remanded 'to the District Director in order that the
petitioner and her husband be accorded the opportunity of submitting evidence establishing the existence of a family unit in Barbados
and in the United States between the petitioner, her husband and

beneficiary. The purpose of receiving this evidence was to attempt
to ascertain if this Ere would be brought within the decision in
Nation v. Eeperdy, 239 F. Supp. 531.
The District Director thereafter took sworn statements in the
presence of counsel for the petitioner, from the petitioner, her husband, and from the beneficiary. At the conclusion of such testimony, the District Director found that no family relationship involving the petitioner and beneficiary existed prior to April 4, 1964,
when the beneficiary arrived in the United. States, ostensibly as a
visitor and for temporary residence only. He found that the continuous step-mother step-child relationship as contemplated by the
Nation decision (supra) had not been established and. accorclinely,
determined that the beneficiary is not a child as defined by section 101(b) (1) of the Act. The District Director's decision is now
before us by certification. .
Oral argument was heard before this Board on April 18, 1966.
Counsel for the petitioner appeared as did the Appellate Trial
628

• Inteiim. Decision #.1.5R
Attorney for iff, Immigration Service. The thrust of petitioner's
argument seems to be that although a faniily relationship between.,
the petitioner-beneficiary did not .commence until April 4, 1984,
nevertheless, the rule in Nation embraces this relationship despite
,,its short existence. Counsel for ,petitioner claims that there is
nothing in Nation that requires that -the family unit be formed prior
to the time the beneficiary entered. into the United States. He
points out that immediately upon the beneficiary's arrival in the
United States, she went to the home of the. petitioner and, thereafter, when she applied for adjustment of status to that of a student,.
she indicated that the. petitioner *and her father would support her.
.Counsel for respondent is cognizant that this contention might Well

constitute an extension of Nation, but he feels that inasmuch as
there is no restriction on duration of the (relationship in Nation,
that the beneficiary should be found to be the step-child of the
petitioner.
The Appellate Trial Attorney for the Service pointed out that
the beneficiary here was raised by her natural mother until 1954•
(she was then nine ye-are of age), and thereafter, was raised in an
orphanage. The putative fat
her of the beneficiary, the husband'
of the petitioner, came to the United States in 1956, and thereafter
married the petitioner. Subsequently, the petitioner 'visited Barbados for approximately three weeks during which time she met
the beneficiary, who was permitted to leave the orphanage in order
to. have dinner with the petitioner. When the beneficiary arrived
in the United. States she was over the age of 18 and had met the.
petitioner only once on the occasion above mentioned.
We note that the marriage between the petitioner and the puts.tire father of the beneficiary took place during the time that the
beneficiary wa.s a ward of the govprnrnett_ The beneficiary re-•

mained in the orphanage for several years after the marriage between the petitioner and her putative father. Our conclusion is that
the relationship so set forth in the facts of this case does not justify
a finding that it comes within the ambit of the Nation decision.
We do not believe that the petitioner is the step-mother of the
beneficiary for the purposes of section 101(a) (27) (A) -of The Act,
as amended by Public Law 89-236 and converted. to section 201(b).
Nor do we believe that the beneficiary is a child as defined by
section 101(b) (1) •f - the Act. Accordingly,, the following order
will be entered.
ORDER: It is ordered that the order of the District Director

be and the same is hereby affirmed.

629

e.

